Case: 14-10095    Date Filed: 02/13/2015   Page: 1 of 9


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-10095
                          Non-Argument Calendar
                        ________________________

                         Agency No. A088-246-755



OMAIRA MORA DE LOBO,
LUIS ALFONSO LOBO QUINTERO,

                                                                       Petitioners,
                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                             (February 13, 2015)

Before MARCUS, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Petitioners Omaira Mora De Lobo (“Mora”), a native and citizen of
                 Case: 14-10095       Date Filed: 02/13/2015         Page: 2 of 9


Venezuela, and her husband Luis Alfonso Lobo Quintero (“Lobo”) 1 (collectively

“Petitioners”), proceeding pro se, seek review of the Board of Immigration

Appeals’s (“BIA”) order, affirming the Immigration Judge’s (“IJ”) denial of

asylum based on a finding of no past persecution and no well-founded fear of

future persecution. After review, we deny the petition for review.

                                  I. Factual Background

      In January 2007, while in the United States on a visitor’s visa, Mora applied

for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (“CAT”), listing Lobo as a derivative beneficiary.

The Department of Homeland Security subsequently issued Petitioners’ notices to

appear, charging them with removability pursuant to Immigration and Nationality

Act (“INA”) § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), for having remained in the

United States for a time longer than permitted.

      The IJ conducted a merits hearing on Mora’s asylum application at which

she and one of her sons testified. According to the credible hearing testimony,

Petitioners were active members of the anti-Chavez Democratic Action Party. In

July 2003, people whom Petitioners think may have been “Chavistas”2 broke into

Petitioners’ home, damaging the roof, refrigerator, kitchen, and living room


      1
          Lobo is a citizen of Venezuela and a native of Colombia.
      2
          The term “Chavista” indicates a person supportive of the Chavez regime in Venezuela.
                                                2
                Case: 14-10095     Date Filed: 02/13/2015   Page: 3 of 9


furniture; defacing family pictures; and writing graffiti on the kitchen wall.

Petitioners then began receiving threatening phone calls.

         In September 2003, Petitioners’ son Frank, a priest and a chaplain with the

Venezuelan military, was riding in a helicopter with several high-ranking military

personnel when it crashed. Mora and Frank both testified that they believed that

the crash was the result of sabotage targeting Frank and the other military officials

for their anti-Chavez beliefs. The official government report following the crash

concluded that it was an accident. Later that month, Petitioners’ home was broken

into a second time and the intruders took dishes, emptied drawers, and again wrote

graffiti on the walls.

         In January 2004, as he was leaving their home, Petitioners’ son William was

assaulted by people Petitioners believed to be Chavistas. The Chavistas hit

William really hard, but ran off when the neighbors came outside. William did not

go to the hospital for medical treatment, but his bruises and hematomas were

treated at home. Petitioners continued to receive harassing phone calls and people

they believed to be Chavistas often drove motorcycles by Petitioners’ home at

night.

         In October 2004, Petitioners opened a video rental store, and, in January

2005, presumed Chavistas came into the store asking why Petitioners only carried

American films. In February 2005, the windows of the Petitioners’ car were


                                            3
               Case: 14-10095     Date Filed: 02/13/2015     Page: 4 of 9


broken while it was parked in the video store’s parking lot.

      In October 2006, Lobo was in a car accident after he turned in the proceeds

of a raffle held to benefit Petitioners’ political party and the parties’ presidential

candidate. Lobo got nervous because he thought he was being following by

Chavistas, and he lost control of the vehicle and crashed. Later that month,

Petitioners decided to leave the country.

      After the hearing, the IJ denied Mora’s application and ordered Petitioners

removed to Venezuela. The BIA affirmed the IJ’s decision. Before this Court,

Petitioners do not dispute that they are removable as charged, but contend that the

BIA erred in finding that Mora did not establish past persecution or a well-founded

fear of future persecution.

                                    II. Discussion

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). When the BIA explicitly agrees with the

findings of the IJ, we review the decisions of both the BIA and IJ as to those

issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). Here,

because the BIA agreed with the IJ’s findings regarding past persecution and well-

founded fear of future persecution, we review both decisions.




                                            4
              Case: 14-10095     Date Filed: 02/13/2015   Page: 5 of 9


      In a petition for review of a BIA decision, we review factual determinations

under the substantial evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1350 (11th Cir. 2009). Under the substantial evidence test, we draw every

reasonable inference from the evidence in favor of the decision, and reverse a

finding of fact only if the record compels a reversal. Id. at 1351. We must affirm

if the BIA’s decision is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. The fact that the record may

support a contrary conclusion is insufficient to reverse. Adefemi v. Ashcroft, 386
F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA defines a refugee as a person who

cannot return to his or her home country due to “persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” INA § 101(a)(42)(A), 8 U.S.C.

§ 1101(a)(42)(A). To establish eligibility for asylum, an applicant must

demonstrate either past persecution, or a well-founded fear of future persecution,

based on a statutorily listed factor. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257

(11th Cir. 2006). If the applicant demonstrates past persecution, there is a

rebutable presumption that she has a well-founded fear of future persecution. Id.

If the applicant cannot demonstrate past persecution, she must demonstrate that her


                                          5
               Case: 14-10095     Date Filed: 02/13/2015   Page: 6 of 9


well-founded fear of future persecution is subjectively genuine and objectively

reasonable. Id.

      We have held that “persecution is an extreme concept, requiring more than a

few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sanchez Jimenez v. U.S. Att’y Gen.,

492 F.3d 1223, 1232 (11th Cir. 2007). In determining whether the petitioner has

suffered persecution, we consider the cumulative effects of the incidents. De

Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008).

      We have previously concluded that circumstances involving only minimal

violence do not compel a conclusion of persecution. See Kazemzadeh, 577 F.3d at

1353 (upholding the BIA’s determination of no past persecution where the

petitioner was “arrested while participating in a student demonstration,

interrogated and beaten for five hours, and detained for four days, but . . . did not

prove that he suffered any physical harm,” and state authorities monitored him

after his release and ordered him to appear before a university disciplinary

committee and a state court); Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th

Cir. 2008) (upholding the BIA’s determination of no past persecution where the

petitioner was threatened with arrest by students who lacked the power to carry out

that threat, “in conjunction with [a] minor beating” that merely resulted in

“scratches and bruises”).


                                           6
              Case: 14-10095     Date Filed: 02/13/2015    Page: 7 of 9


      On the other hand, we have held that repeated death threats accompanied by

the attempted kidnapping of the petitioner’s daughter and the attempted murder of

the petitioner whose moving vehicle was shot at multiple times, but he was not

struck by the bullets or physically injured, constituted persecution. See Sanchez

Jimenez, 492 F.3d at 1233. We have also held that the petitioner suffered past

persecution based on the totality of the verbal death threats, an attempted attack,

and one attack by three gunmen who threw the petitioner to the ground, hit him

with the butt of a rifle, and broke his nose that occurred over an 18-month period.

Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257-58 (11th Cir. 2007). In addition to

in-person threats or violence against the petitioner, we have held that threats

against others can support a claim of past persecution where the threat

“concomitantly threatens the petitioner.” De Santamaria, 525 F.3d at 1009 & n.7

(finding past persecution where the applicant suffered “repeated death threats, two

physical attacks [which resulted in minor physical injuries], the murder of a family

friend, and a kidnapping cut short only by a harrowing escape”).

      Here, substantial evidence supports the BIA’s determination that Mora failed

to establish past persecution. Mora’s testimony established that, over an

approximately three-year period, her family’s home was broken into and

vandalized twice, she received an unspecified number of threatening and harassing

phone calls, people suspected of being Chavistas drove past her home on


                                          7
              Case: 14-10095     Date Filed: 02/13/2015    Page: 8 of 9


motorcycles at night, her car windows were broken, one son was assaulted, her

other son was in a helicopter crash, and her husband was in a car accident. Even

when viewed cumulatively, we cannot conclude that these incidents compel a

finding that Mora suffered persecution.

      Unlike De Santamaria, Sanchez Jimenez, and Mejia, this is not a case where

the threats were accompanied by attacks or attempted attacks on Mora or her

family members. While Mora asserts that the helicopter crash was an attempt on

her son Frank’s life based on his political activity, neither she nor Frank offer

anything more than their own speculation that the crash was the result of sabotage

or that Frank, who was in the company of high-ranking military officials, was

specifically targeted for his anti-Chavez beliefs. Moreover, the official report on

the helicopter crash concluded that it was an accident. Likewise, there is no

evidence that Lobo’s accident was an attempt on his life. Mora’s own testimony

reflects that Lobo got nervous because he believed he was being followed, lost

control of his vehicle, and drove off the road into a telephone box, not that

Chavistas intentionally forced him off the road. Thus, we are left with the

threatening phone calls, the house and car being broken into, motorcycles driving

past the home, and the assault of Petitioners’ other son that resulted in nothing

more than bruises. When compared to our precedent, these remaining incidents do

not compel the finding that these incidents were anything more than isolated


                                           8
                 Case: 14-10095       Date Filed: 02/13/2015        Page: 9 of 9


incidents of verbal harassment or intimidation. See Kazemzadeh, 577 F.3d at 1353;

Djonda, 514 F.3d at 1174. Because Mora did not establish past persecution, there

is no presumption that she has a well-founded fear of future persecution. See Ruiz,
440 F.3d at 1257.3 Therefore, the BIA did not err in denying Mora’s asylum

application, and we deny the petition for review. 4

       PETITION DENIED.




       3
          To the extent that Petitioners’ appellate brief is construed as raising an argument that
she established a well-founded fear of future persecution based on a pattern or practice of
persecution, we lack jurisdiction to review this argument because she is raising it for the first
time on appeal. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006)
(stating if a petitioner has failed to exhaust her administrative remedies, we lack jurisdiction to
consider the claim).
       4
         Petitioners’ petition for review does not challenge the BIA’s denial of Mora’s claim for
withholding of removal and CAT relief, and thus, these claims are deemed abandoned. See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2006).


                                                 9